                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DERIACE STONE,                            :    CIVIL NO. 1:15-CV-1734
                                          :
             Petitioner                   :    (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
JOHN WETZEL, et al.,                      :
                                          :
             Respondents                  :

                                       ORDER

      AND NOW, this 7th day of November, 2018, upon consideration of the

petition for writ of habeas corpus (Doc. 1), and in accordance with the court’s

memorandum of the same date, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
             § 2254 is DENIED.

      2.     There is no basis for the issuance of a certificate of appealability. See
             28 U.S.C. § 2253(c).

      3.     The Clerk of Court is directed to CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
